Citation Nr: 1625304	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-34 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, depression and/or anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to September 1971; he had service in the Republic of Vietnam during that period from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, tinnitus, PTSD and a mental condition.  The Veteran timely appealed that decision.

The Board has recharacterized the PTSD and mental condition claims into a single generalized claim for a psychiatric disorder in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2014; a transcript of that hearing is associated with the claims file.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's bilateral hearing loss was incurred in or the result of his military service, to include acoustic trauma suffered due to rifle training in basic training, noise exposure due to his RTF&L Op. MOS, and rocket and mortar fire during his service in the Republic of Vietnam.

2.  The evidence of record demonstrates that the Veteran's tinnitus was incurred in or the result of his military service, to include acoustic trauma suffered due to rifle training in basic training, noise exposure due to his RTF&L Op. MOS, and rocket and mortar fire during his service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable decision to award service connection for bilateral hearing loss and tinnitus, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to those issues.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

The Veteran filed his claim for service connection for bilateral hearing loss and tinnitus in July 2012; in his claim the Veteran asserted that his bilateral hearing loss and tinnitus were the result of loud noise exposure due to continual firing of M-14 rifles during basic training and during yearly qualifications thereafter.  He further asserted he was exposed to loud noise from heavy equipment, including cranes, dozers, and forklifts, as a heavy equipment operator during service.  Finally, he asserted that he was exposed to incoming rocket and mortar fire during his period of service in the Republic of Vietnam, exposing him to loud noise.  He stated that he was not issued hearing protection during military service and that he does not remember having an examination on separation from service which involved a hearing test and nobody asked him if he had ringing in his ears at that time.  

In a July 2012 Hearing Questionnaire, the Veteran reported no personal or family history of hearing problems; he denied any recreational or occupational noise exposure.  The Veteran's only noted noise exposure was his military service, described above.  He also noted that he did not use hearing protection.  He also reported that he had tinnitus, including ringing in his ears, that began during military service and which was constant; he again noted that his in-service noise exposure as documented above.  

The Veteran's Form DD-214 documents that his military occupational specialty (MOS) was as a Rough Terrain Forklift and Loader Operator (RTF&L Op.).  

A review of his service treatment records documents "0's" in all hearing acuity levels from 500 Hz to 6000 Hz, bilaterally, in his May 1969 enlistment examination.  His separation examination demonstrates some threshold shifts, yielding the following hearing acuity in September 1971:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
5
LEFT
5
5
5
-
10

A review of the rest of his service treatment records does not demonstrate any other treatment, complaints or diagnosis for hearing loss or tinnitus during his military service.  

The first noted complaint of bilateral hearing loss and tinnitus is shown in a post-service VA treatment record in February 2012.  At that time, it was noted that the Veteran had decreased hearing and ringing in his ears for many years, which was worsening.  The Veteran was referred to audiology at that time, and apparently testing did not demonstrate hearing loss that met criteria for hearing aids at that time.  The Veteran's balance of his VA treatment records of record through November 2013 demonstrate continued treatment for bilateral hearing loss and tinnitus.  

The Veteran underwent a VA examination of his bilateral hearing loss and tinnitus in November 2012.  On examination, the Veteran's hearing acuity was found to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
75
70
LEFT
5
0
70
75
65

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The examiner noted that the he reviewed the Veteran's claims file and service treatment records.  He noted that the entrance and discharge exams were well within normal limits and within a test/re-test of each other; he found that the "Veteran had no hearing loss at the time of discharge."  He also noted that the service treatment records did not show any report of tinnitus, ringing of the ears or head noises.

The Veteran reported working as a civilian for the railroad from 1970 through 2011, repairing railroad cars.  He reported no use of ear protection for the first 8-10 years of that job and he reported that hearing loss was noted on his first railroad audiogram in 1978-80.  Respecting tinnitus, the Veteran reported "tinnitus for perhaps the past 20 years (20+ years after discharge) and does not recall specific onset, more of a gradual onset."  The examiner therefore opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to military service; his rationale was as follows:

As his hearing was well within normal limits, with no significant changes during his active military service, his present hearing loss is not caused by, a result of or aggravated by his active military service.  The Institute of Medicine Report (2005) concluded that noise induced hearing loss occurs immediately and does not have a delayed onset weeks, months or years after the exposure event.  As his hearing was well within normal limits at the time of discharge, his present hearing loss is not caused by, a result of, or aggravated by his active military service.  Studies by Folmer et al (2011) and Wilson et al (2010) concluded that there were no differences in hearing between veterans and non-veterans and that the loss noted was likely related to presbycusis (hearing loss related to the natural aging process) and to non-military noise exposure. . . . There is no nexus of tinnitus to his period of active service.  I find no report of tinnitus during his active service.  Tinnitus is not caused by, a result of, or aggravated by his active military service.  'Epidemiologic studies show that presbycusis {hearing loss related to the natural aging process} is the most prevalent cause of tinnitus.'  (Jastreboff, contributing editor to the book tinnitus: Theory & Management, 2004}.

Finally, the Veteran submitted a letter from his VA primary care physician, Dr. G.E.H., in April 2014.  Dr. G.E.H. opined as follows in that letter with respect to the etiology of the Veteran's bilateral hearing loss and tinnitus:  

[The Veteran] is a patient of mine who I have seen regarding his general health and most recently his bilateral hearing loss and tinnitus.  Based on a review of his available medical records, as well, as my clinical notes and examination, I consider it as likely as not that his hearing loss and tinnitus are due largely, if not entirely, to his service in the Army from August of 1969 to September of 1971.  In particular, while assigned to Vietnam for almost 18 months he was exposed to unmuffled diesel engines, turbine engined helicopters and automatic weapons.  He has not been exposed to any noise of this intensity since leaving service.  My assessment is in keeping with the findings of the American Tinnitus Association (ATA) as well as the National Institutes of Health (NIH), both of which concur that no definitive treatment has been available for tinnitus, which would explain any lack of such treatment on the part of the Veteran, and that tinnitus is a separate and distinct condition not necessarily associated with hearing loss.  I base this assessment on his physical examination and my training and experience as a Physician.

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  The reasoning is as follows.

First, the Board notes that the Veteran's November 2012 VA audiometric results demonstrate a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  Additionally, both the November 2012 examiner and Dr. G.E.H. have noted diagnosis of tinnitus, and the Veteran has indicated that he has tinnitus/ringing in his ears-a condition that is capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board finds that the first element of service connection-current disability-has been met in this case for both bilateral hearing loss and tinnitus.  

The Board cannot award service connection on a presumptive basis in this case as there is no evidence to demonstrate that either of those disorders were diagnosed during military service or within one year from discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

However, the Board concedes that the Veteran was exposed to loud noise as a result of his MOS as a RTF&L Op., as well as due to rifle training during basic training and his service in the Republic of Vietnam which included exposure to rocket and mortar fire.  Therefore, the second element of service connection-in-service injury-has also been met with respect to both bilateral hearing loss and tinnitus.  

Consequently, this case turns on the third element of service connection-the nexus element.  With respect to the Veteran's tinnitus, the Board finds the Veteran to be extremely competent and credible in his statements that his tinnitus began during military service.  While the November 2012 examiner noted a history of tinnitus for more than 20 years, this is not inconsistent with the Veteran's prior statements that tinnitus began during military service.  

The Board acknowledges the November 2012 examiner's opinion that tinnitus was not reported during military service; however, the Veteran has previously acknowledged that he did not report tinnitus during military service because he was never asked during his separation examination whether he had ringing in his ears or not.  Thus, the entire rationale for the November 2012 examiner's negative opinion is the absence of contemporaneous evidence of tinnitus during military service; that rationale is undermined by the Veteran's lay statements and rationales relying solely on the lack of any documented in-service treatment have been noted as being inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  Thus, the Board finds that the November 2012 examiner's opinion is not adequate in this case.  

Accordingly, the only adequate medical opinion in this case is Dr. G.E.H.'s April 2014 opinion.  In light of that opinion as well as the Veteran's competent and credible lay statements, service connection for tinnitus is warranted based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  

Turning to the bilateral hearing loss, the November 2012 examiner's opinion also noted that there was no evidence of hearing loss during military service; however, he also noted several articles which noted that hearing loss would have been present immediately at the time of noise exposure and would not have resulted in later onset hearing loss.  The examiner, however, appears to dismiss the noted threshold shifts from entrance to separation as within the test/re-test range and therefore was, presumably, not significant.  However, no explicit discussion of this was noted in that examiner's opinion, which lowers the probative value of that opinion significantly.  In contrast to the November 2012 examiner's opinion, the record contains the Veteran's lay statements and Dr. G.E.H.'s opinion.  

On balance, the Board notes that when viewed in totality, the evidence in this case appears to be in at least equipoise as to the issue of whether the Veteran's bilateral hearing loss is the result of his conceded in-service noise exposure.  Thus, by resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In short, the evidence of record demonstrates that the Veteran's bilateral hearing loss and tinnitus were incurred in or the result of his military service, to include acoustic trauma suffered due to rifle training in basic training, noise exposure due to his RTF&L Op. MOS, and rocket and mortar fire during his service in the Republic of Vietnam.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

With respect to the psychiatric claim, the Board notes that the Veteran underwent a VA examination in November 2012, during which no psychiatric diagnosis was made.  The Veteran's VA treatment records, which have been obtained through July 2013-although some records from November 2013 also appear in the claims file-also do not demonstrate any current psychiatric diagnoses.  

However, in his March 2014 hearing, the Veteran indicated that he began seeking counseling with VA in approximately October 2013.  Thus, it appears that there are outstanding VA treatment records and a remand is necessary to obtain those records, as well as any private treatment records that may also be outstanding.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran is claiming PTSD and he has a noted credible fear of hostile military activity given his service in the Republic of Vietnam.  No discussion as to what criterion for a diagnosis of PTSD was missing was discussed in the November 2012 VA examination; nor was any other discussion as to why the specifically claimed diagnoses of adjustment disorder, anxiety or depression were not appropriate was made in the November 2012 examination report.  Thus, on remand, the Veteran should be afforded another VA examination in order to determine what, if any, psychiatric disorders he has and whether they are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Black Hills and Scottsbluff VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder, to include PTSD, adjustment disorder, depression and/or anxiety, are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, adjustment disorder, depression and/or anxiety.  

If the examiner does not diagnose any psychiatric disorder and/or there is no noted psychiatric disorder in his VA treatment records, particularly since October 2013, the examiner should specifically address which criterion for a psychiatric diagnosis is missing for each of the claimed psychiatric disorders noted above.

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability commenced during or is otherwise related to military service, to include any fear of hostile military activity as a result of his noted service in the Republic of Vietnam.  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner should address the Veteran's lay statements and contentions, particularly the specifically-claimed psychiatric disorders noted above (PTSD, adjustment disorder, anxiety and depression), as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from military service.  The examiner should additionally address the previous November 2012 VA psychiatric examination, the Veteran's reports and the examiner's findings and conclusions therein, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, adjustment disorder, depression and/or anxiety.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


